IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOEL SNIDER : CIVIL ACTION
v. NO. 15-951
PENNSYLVANIA DEPT. OF
CORRECTIONS, et al.
MEMORANDUM
KEARNEY, J. September 30, 2019

While serving a thirty to sixty-year sentence in state prison after pleading guilty to a murder
occurring over nine years ago, Joel Snider has taken offense to the Pennsylvania Department of
Corrections transferring him to a new facility. When he did not get immediate relief, he filed three
complaints with hundreds of allegations against dozens of Pennsylvania officials and now this
District Court essentially claiming their decisions violate his rights as a person wrestling with
attention deficit disorder, schizophrenia, bipolar disorder, post-traumatic stress disorder, and a
hearing impairment. He invokes our jurisdiction under the Americans with Disabilities Act,
Rehabilitation Act, and the civil rights law. He wrongly believes he enjoys a constitutional right
to a lawyer in these cases and courts should move quickly to resolve his claims. After review of
several of his repetitive and often bizarre pro se filings, we sua sponte ordered Mr. Snider and
Defendants to address whether we should hold a hearing on appointment of a guardian ad litem,
appoint a guardian with power to retain counsel, and consolidate his cases challenging access to a
lawyer and the courts as a prisoner filing cases. He appealed staying our progress. After studying
medical records, Mr. Snider’s admission of competency, and following our Court of Appeals’
mandate divesting its jurisdiction from his appeal, we today find no basis to appoint a guardian ad

litem or consolidate Mr. Snider’s claims against different parties relating to different time periods.
1. Facts

As he admitted, Joel Snider murdered Jonathan Fenton on July 4, 2010.! Between July 7,
2010 and August 8, 2014, the Commonwealth of Pennsylvania held Mr. Snider in a facility as a
pre-trial detainee.” On August 8, 2014, Union County Court of Common Pleas President Judge
Michael T. Hudock sentenced Joel Snider to thirty to sixty years in state prison for third degree
murder.* He remains in state custody today.

It appears he initially took offense to his conditions of confinement and a possible transfer
among Pennsylvania’s correctional institutions. Mr. Snider, blessed with a 132 IQ, filed this case
in 2015 challenging the conduct of the Commonwealth of Pennsylvania and a variety of its agents
regarding his ability to access courts as a self-described disabled person suffering from mental
illnesses including attention deficit disorder, a form of schizophrenia, bipolar disorder, post-
traumatic stress disorder, and a hearing impairment. He sues to redress grievances with his
confinement including a transfer to a facility in 2013. He claims multiple state actors violated the
Americans with Disabilities Act and his rights under the First and Fourteenth Amendments. He
failed to timely amend but judges allowed him leave to file a second amended complaint which
is presently subject to a motion to dismiss from Union County and Warden Shaffer.’

He then pro se sued officials with the Department of Corrections in No. 18-801
challenging their treatment of him since 2017. He also sued judicial officers in this District in
No. 18-1789 requiring our Court of Appeals to assign this case to our docket

After reviewing dozens of his filings where he repeatedly seeks relief for being denied
access to the courts as a person with an alleged mental illness, we sua sponte ordered the parties
show cause why we should not hold an evidentiary hearing and review medical records relating

to Mr. Snider’s mental condition.’ We simultaneously denied Mr. Snider’s request for
appointment of counsel in a civil proceeding but, concerned he may need a guardian ad litem, we
stayed an analysis of Union County’s and Warden Shaffer’s pending motion to dismiss his second
amended complaint.® Mr. Snider sought an extension and then appealed our interlocutory order.’
Our Court of Appeals recently dismissed the appeal for lack of jurisdiction, returning the case to
us.

We now return to the issue of whether we should appoint a guardian ad litem to represent
Mr. Snider’s interests. If so, the guardian may seek to retain counsel. We begin by reviewing
Mr. Snider’s history, particular in filings before us.

Mr. Snider’s ability to proceed.

Mr. Snider, admittedly blessed with a 132 IQ, argues he “has a long and documented
history of treatment for mental illness.”? After listing his mental illnesses, Mr. Snider cites a
Missouri court’s adjudication of his disability—for Social Security Disability Income purposes—
and his Guilty But Mentally II plea in his underlying Pennsylvania murder case as adjudications
sufficient to render him incapacitated.!°

Mr. Snider repeatedly cites and describes the Federal Rules of Civil Procedure, the local
rules of the United States District Court for the Middle District of Pennsylvania, the Americans
with Disabilities Act, the Rehabilitation Act, the Religious Land Use and Institutionalized Persons
Act, and case law interpreting these statutes. He vigorously engages in the litigation process and
is acutely aware of filing deadlines, the importance of an accurate docket, and procedures he must
follow. In his three pending civil actions, Mr. Snider demonstrates an ability to receive and
evaluate information effectively. The docket in this case alone reflects over 290 entries: Mr.
Snider filed, to date, eighty motions,!! twenty-seven briefs,!? eight objections to Magistrate Judge

Schwab’s Reports and Recommendations and Judge Brann’s orders,!? and several amended
'4 Mr. Snider’s motion practices includes a motion for leave to proceed in forma

complaints.
pauperis, multiple motions to appoint counsel, a motion for class certification, motions for
temporary restraining orders, motions for preliminary injunctions, discovery motions, a motion
for recusal, motions for extensions of time, motions for sanctions, and motions for status updates.
And Mr. Snider appealed to our Court of Appeals.

Mr. Snider’s complaint.

Mr. Snider’s initial twenty-page complaint included seven attachments: “(1) Class Action
Complaint; (2) Exhibit 1; (3) Motion for Class Certification; (4) Brief in Support of Class
Certification; (5) Motion for Appointment of Counsel; (6) In Forma Pauperis Application and
Authorization; (7) Summons.”!5

Mr. Snider plead jurisdiction under 28 U.S.C. §§ 1331 and 1342(a)(3).'© He sought
declaratory relief under 28 U.S.C. §§ 2201 and 2202, and claimed 28 U.S.C. §§ 2283 and 2284,
as well as injunctive relief under Federal Rule of Civil Procedure 65.'’ He plead our venue “under
28 USC section 1391 (b)(2) ... it is where the majority of the events giving rise to this claim
occurred; the place of business of the Governor, Attorney General, and [Pennsylvania Department
of Corrections] are located there, as well as most of the defendants.”!® Mr. Snider explained he
exhausted administrative remedies and documented each step he took in the administrative
remedy process.'? Mr. Snider plead eighty-nine paragraphs of facts, and requested various
injunctive relief and damages.

He attached an Exhibit 1 “A Presentation About Prisons, Mental Health Institutions, State

and Federal Courts in Pennsylvania. A Request for Relief to President Barack Obama and First

Lady Michelle Obama.””° It included a six-page table of contents, separated into seven sections
with numerous sub-sections.*! In total, Mr. Snider’s complaint and attachments totaled 232
pages.
Mr. Snider’s first motion for appointment of counsel.

Shortly after filing his complaint, Mr. Snider moved for appointment of counsel.” He
argued: (1) his complaint raised issues too complicated for him to litigate alone; (2) he could not
conduct necessary legal research while incarcerated; (3) he could not “adequately protect the
interest of the class” in his putative class action due to his “lack of legal education;” (4) he is
disabled and the Americans with Disabilities Act requires “[r]egular support” to be made
available; and, (5) he would like help to amend the complaint.’

Mr. Snider’s brief in support of his motion for class certification.

Mr. Snider filed a comprehensive brief supporting his motion for class certification.“4 He
cited our Court of Appeals’ decision in Hassine v. Jeffes to support his argument “[c]lass
certification ‘is an especially appropriate vehicle for actions seeking prison reform.’”*> Mr.
Snider explained Federal Rule of Civil Procedure 23(a)’s four requirements for class certification,
and how his putative class satisfied each requirement.”°

Mr. Snider discussed Federal Rule of Civil Procedure 23(b)(2) and the appropriateness of
injunctive relief.2” Finally, Mr. Snider pointed to past class action litigation regarding prison
conditions and reform.

Mr. Snider’s motion to preserve evidence and brief in support.

Mr. Snider identified specific evidence relevant to his claims and moved Magistrate Judge
Schwab to order the evidence preserved.*® He identified evidence including: (1) prison transfer
orders; (2) medical records; (3) disciplinary records; (4) copies of his own correspondence; (5)

his mental health records; (6) confiscated personal property; (7) security camera footage; and (8)
grievances concerning specific Department of Corrections officers.” Mr. Snider also briefed his
preservation argument.*? He noted he “diligently followed the requirements of the [Prison
9931

Litigation Reform Act].

Mr. Snider’s objection to Magistrate Judge Schwab’s Order
denying Mr. Snider’s motion to withdraw documents.

Mr. Snider moved under Federal Rule of Civil Procedure 72 and 28 U.S.C. §
636(b)(1)(C).** He recited the relevant procedural history, the filing date of Magistrate Judge
Schwab’s order and the timeliness of his objection, the substance of his specific objections, and
argument supporting his objections.*? In calculating the timeliness of his response, Mr. Snider
answered “[a]ccording to [Federal] Rule [of Civil Procedure] 6(d) . . . because the Order was
served on [Mr. Snider] by mail, [he] has an additional three days to respond from the date of 9-
22-15.34 Mr. Snider stated he filed documents according to the “Prisoners’ Mailbox Rule:
Houston v. Lack 108 S. Ct. 2379 (1988).”*°

Mr. Snider’s brief in support of his motion for leave to file documents
directly with the court rather than provide individual service to all defendants.

Mr. Snider cited Federal Rule of Civil Procedure 5(b)(2)(E) to support his request to file
documents directly with the court rather than serve each defendant.*® While explaining how the
electronic case filing system works, Mr. Snider pointed to Local Rules 5.6 and 5.7 of the United
States District Court for the Middle District of Pennsylvania.*? Mr. Snider argued because
prisoners do not have access to the internet, email or the electronic case filing system, they are
required to make “numerous photocopies, complet[e] cash slips, purchas[e] envelopes and paper,

[and] maintain[] sufficient funds for postage.”*
Mr. Snider claims there is a “significant mail delay” between the prison and the federal
courthouse.” He could not work in prison and “must rely on the charity of friends and family
240

for his finances.

Mr. Snider’s brief in support of his motion for exemption from
seeking remedies within the Pennsylvania Department of Corrections.

Mr. Snider discussed the requirements of the Prison Litigation Reform Act, including
citations to several United States Supreme Court cases interpreting the Act’s exhaustion
requirement.*! He explained his compliance with the exhaustion requirement, including a
detailed facts section, and why Magistrate Judge Schwab should exempt Mr. Snider from
continuing pursuit of remedies within the Pennsylvania Department of Corrections.”

He then pointed to decisions in numerous federal district courts nationwide finding
correctional authorities’ remedies unavailable or insufficient.*? Finally, Mr. Snider requested
Magistrate Judge Schwab “declare [Mr. Snider] has adequately sought remedies in fulfillment of
42 U.S.C. 1997e(a) for all of his claims in the Pennsylvania Department of Corrections from the
time he entered on May 7, 2013.4

Mr. Snider’s Rule 60(b)(1) motion for relief
from Magistrate Judge Schwab’s Order.

Mr. Snider complained of conduct at a December 1, 2015 scheduling conference.*> He
argued Magistrate Judge Schwab “facilitated a fast paced oral argument on many motions” and
“Tit was unfair to require [Mr. Snider] to engage in this type of proceeding unrepresented by an
attorney.”4° Mr. Snider arrived late to the conference, and when he arrived, “Magistrate Schwab
and Counsel for Defendants were already engaged in discussions about the case,” and “Magistrate

Schwab . . . willingly engag[ed] in this ex-parte communication.’4’ Mr. Snider felt his lack of
preparation unfair “especially considering the diligence [he] has shown despite his limitations and
as a Pro se litigant... .”*8

Mr. Snider’s objection to Magistrate Judge Schwab’s Order denying class certification.

Mr. Snider objected to Magistrate Judge Schwab’s order denying class certification under
Federal Rule of Civil Procedure 72(b)(2) and 28 U.S.C. § 363 (b)(1)(C).*” Mr. Snider cited 28
U.S.C. § 636(6)(1)(A), arguing Magistrate Judge Schwab could not rule on class certification.
He also pointed to Federal Rule of Civil Procedure 23(g)(1) and its requirement to appoint class
counsel when a district court certifies a class.>!

Mr. Snider disagreed with Magistrate Judge Schwab’s suggestion each inmate file
individual pro se complaints.** He argued “the barriers on class members including their financial
and disability limitations as well as the consistent and well established punishment for litigation
... Will restrict individual class members from advocating for themselves.”°?

Mr. Snider’s motion to supplement his complaint.

Mr. Snider moved under Federal Rule of Civil Procedure 15 to supplement his
complaint.’ He recognized pro se pleadings “‘however inartfully pleaded’ must be held to ‘less
stringent standards than formal pleadings drafted by lawyers.’”>

Mr. Snider’s request to correct the docket.

- Mr. Snider wrote to the clerk of the United States District Court for the Middle District of
Pennsylvania requesting a docket correction.*© He explained Judge Brann’s September 30, 2016
Order “did not terminate any defendant from this case, however, numerous defendants are listed
as ‘terminated: 9/30/16’ on the docket.”°”? Additionally, Mr. Snider described the discrepancy
between the case caption’s listing of “Pennsylvania” as a defendant but the “Commonwealth of

Pennsylvania” as a separate defendant.°* He explained “whether Pennsylvania can be a defendant

under the Americans with Disabilities Act and Rehabilitation Act is a question of law, and no
decision has been made in this case since filing the amended complaint.”>? He cites our Court of
Appeals’ decision in Koslow v. Pennsylvania® as an example of the Commonwealth’s status as a
defendant in a similar case.*!

Mr. Snider’s objections to Magistrate Judge Schwab’s
screening of his amended complaint.

Mr. Snider objected to Magistrate Judge Schwab’s screening and dismissal of his amended
complaint.” He included a standard of review and explained the “District Judge must ‘determine
de novo any part of the magistrate judge’s disposition that has been properly objected to.’”©? Mr.
Snider further explained the reasonable accommodation courts grant pro se litigants and requested
Judge Brann consider his pro se status: “[I] am Pro se and do not know how to ‘properly’ object

. .”°4 He again discussed the alleged improper termination of defendants and requested Judge
Brann ensure the docket properly reflect the status of all defendants.®©

Mr. Snider dedicated a section of his objections to exploring whether the Commonwealth
of Pennsylvania could be sued under the Americans with Disabilities Act, 42 U.S.C. § 12101 et
seq., the Rehabilitation Act, 29 U.S.C. § 701 ef seg., and the Religious Land Use and
Institutionalized Persons Act, 42 U.S.C. § 2000cc et seq.®© He explained the language of each
statute, our Court of Appeals’ applicable case law, and why each statute permits him to name
Pennsylvania a defendant.*

Mr. Snider argued Magistrate Judge Schwab’s interpretation and application of sovereign
and prosecutorial immunity are incorrect. Mr. Snider alleged certain misconduct “not intimately
connected with [defendant Frank Fina, a Pennsylvania prosecutor] presenting a case in court, and
so [Mr. Fina] would not be immune.”® Then Mr. Snider argued the Commonwealth of
Pennsylvania and the Department of Corrections were not immune because the United States

Congress abrogated the parties’ immunity in certain statutory claims.”
Mr. Snider also argued he properly joined parties under Federal Rule of Civil Procedure
21.7! He later submitted a table of contents and table of authorities to supplement this objection.”
II. Analysis

After transfer of this case to our docket because he sued this Court and we are a member
of another District Court, Mr. Snider again began seeking appointment of counsel. His arguments
rambled and showed a lack of focus. He repeatedly requested the same relief in several filings.
He repeatedly referred to mental health issues. We ordered all parties show cause why we should
not allow limited medical examination and hold an evidentiary hearing regarding Mr. Snider’s
competency under Federal Rule of Civil Procedure 17(c)(2).”7

Rule 17(c)(2) concerns an incompetent person without a representative:

[A]n incompetent person who does not have a duly appointed representative may

sue by a next friend or by a guardian ad litem. The court must appoint a guardian

ad litem—or issue another appropriate order—to protect [an] incompetent person
who is unrepresented in an action.”

Our Court of Appeals, in Powell v. Symons, explained Rule 17(c)(2) frames appointment
of a guardian ad litem in the imperative—a district court must appoint a guardian to an
incompetent, unrepresented person—but “there is no suggestion which factors should trigger the
district court’s duty of inquiry as to whether the individual at issue is incompetent.””> Asa result,
“responsibility for Rule 17 appears generally to be left to the discretion of the district courts.””°
Some courts in our circuit recite medical reports and conclude it need not conduct a hearing.”’
Others rely solely on the litigant’s statements.’* But our Court of Appeals has not explained how
we must analyze a Rule 17 claim.

All served defendants jointly responded and argued we should not hold an evidentiary

hearing on the appointment of a guardian ad litem.’” They argue there is “no evidence or indication

of ‘incompetency’” in Mr. Snider’s filings.°° “[Mr. Snider] demonstrate[s] an ability to be

10
analytical, to communicate his ideas effectively, and to adequately support his own interests —
specifically, he can review and understand Orders by the Court, review applicable law and rules,
organize his points, make rational arguments, and cite supporting legal authority.’”*! Finally, they
argue no court adjudicated Mr. Snider legally incompetent, and no mental health professional
found Mr. Snider legally incompetent.®?

We are also persuaded by Mr. Snider representing himself as competent in earlier
litigation.

A. No hearing is warranted.

Our Court of Appeals in Powell identified “the factors warrant[ing] sua sponte inquiry into
a litigant’s capacity to sue or be sued.”** It adopted the United States Court of Appeals for the
Second Circuit’s standard in Ferrelli v. River Manor Health Care Center*: the “duty of inquiry
involves a determination of whether there is verifiable evidence of incompetence.”®° We may
abuse our discretion if we:

fail[] to consider whether Rule 17(c) applie[s] “[i]f [we] were presented with

evidence from an appropriate court of record or a relevant public agency indicating

... [Mr. Snider] had been adjudicated incompetent, or if [we] received verifiable

evidence from a mental health professional demonstrating .. . [Mr. Snider] is being

or has been treated for mental illness of the type that would render him . . . legally
incompetent.’®”

Our Court of Appeals in Powell also concluded “bizarre behavior alone is insufficient to
trigger a mandatory inquiry into a litigant’s competency but ‘if there has been a legal adjudication
of incompetence... brought to the court’s attention, [Rule 17’s] provision is brought into play.’”®
But our Court of Appeals in Powe// only speaks to when we must consider the application of Rule
17, not what we consider when evaluating a litigant’s competency under Rule 17.

Some courts apply our Court of Appeals’ decision in Powell and reject the need for a sua

sponte inquiry into the litigant’s competency.®? For example, in Brooks v. Bledsoe,” Judge

11
Schwab considered Mr. Brooks’ motion to appoint counsel.?! Judge Schwab found Mr. Brooks
“has not provided any verifiable evidence of incompetence triggering the Court’s duty of sua
sponte inquiry” into his competency and “to date, Brooks has not demonstrated any level of legal
incompetence.”*” She denied Mr. Brooks’ motion for counsel and did not make any determination
regarding Mr. Brooks’ competence, as Mr. Brooks did not trigger the Rule 17 inquiry.

Judge Saporito found diagnoses of mental illness without evidence the illness renders a

°3 He reviewed the

litigant legally incompetent insufficient to warrant a guardian ad litem.
plaintiff's pleadings and motion papers and found “he understands the nature of the action he has
commenced, .. . he has demonstrated adequate ‘ability to organize his points, make rational
arguments, and cite supporting legal authority,’ and . . . his filings are ‘coherent and logical.’””*

We may find litigants incompetent without holding a hearing. In Wright v. Wenerowicz,”>
Judge Leeson appointed a psychiatrist and a psychologist to evaluate Mr. Wright’s competency.”°
Those doctors found Mr. Wright “incompetent to make a knowing, intelligent, and voluntary
decision... .”?? Judge Leeson decided “[c]ompetency is determined by reference to state law,
and ‘[uJnder Pennsylvania law ... once a person is adjudicated incompetent, s/he is deemed
incompetent ‘for all purposes until, by court order, the status of incompetency is lifted.’””’
Because Pennsylvania courts adjudicated Mr. Wright incompetent, and no court changed his
competency status, Judge Leeson ordered a guardian ad litem under Rule 17(c) in Mr. Wright’s
section 1983 case.”

Only one judge in our circuit conducted a hearing under Rule 17(c)(2).!°° In Jackson vy.
Pennsylvania Department of Corrections,'°! Mr. Jackson moved for reconsideration of Chief

Judge Kelly’s Order denying his earlier motion for appointment of counsel.!°? Judge Kelly

“considered [Mr. Jackson’s] Motion for Reconsideration [of the court’s prior order denying Mr.

12
Jackson’s motion for appointment of counsel under] Rule 17(c)(2).”! As part of a hearing on
several motions, Judge Kelly reviewed Mr. Jackson’s medical records and heard testimony from
Mr. Jackson concerning his competency.! She found him articulate and able to understand the
proceedings.'° Ultimately, she identified Mr. Jackson’s limited reading ability, frequent
delusions, and prior appointment of counsel based on his mental illness as factors she considered
in appointing Mr. Jackson counsel.!° Judge Kelly did not separately address Mr. Jackson’s
competency or whether he required a guardian ad litem.

We could also retain psychiatrists to “conduct mental competency evaluations” to
determine if a litigant could represent himself.!°’ Judge Walls refused to permit a litigant proceed
pro se until the two psychiatrists determined his competency.'®? The psychiatrists submitted their
reports and Judge Walls held a competency hearing at which the litigant appeared.!°? He found
the plaintiff incompetent to represent himself and refused to permit him to proceed pro se.''®

We may also sua sponte raise the issue of a litigant’s competency.!!! Judge Christian
found ‘“‘a factual issue has been raised as to whether the plaintiff... is mentally competent to
understand the meaning and effect of the legal proceedings he has instituted.”'!? He noted
“Tw]hen the competency of a party is raised, a court may require the party to submit to a
psychiatric examination, so... the court may have the medical facts on which its decision on the
necessity of a pointing a guardian ad litem can be based.”!'? Judge Christian “ha[d] been given
cause to question the mental competency of the plaintiff not only because of the nature and
substance of plaintiff's complaints, but also because they are so numerous and, in substance,
alike.”!!4 He decided to schedule a hearing and question the plaintiff.!'> “Such a hearing will
afford the court an opportunity to observe the plaintiffs behavior and lucidity. If, at the

completion of the hearing, we determine . . . plaintiff's mental capacity remains at issue, we will

13
appoint a psychiatrist to conduct a mental examination of the plaintiff.”!!® Judge Christian made
no finding of fact, and our Court of Appeals affirmed the decision.

Other Courts of Appeals define incompetency. The United States Court of Appeals for
the Eleventh Circuit concluded “[t]he term ‘incompetent’ in Rule 17(c)(2) generally means a
person who lacks the capacity to litigate under the law of his state of domicile, and here it appears
... Mr. Williams—despite his treatment for mental health issues—was able to adequately litigate
his claims.”!!? It distinguished Powell because “the plaintiff there ‘had been adjudicated
incompetent in the simultaneous criminal proceeding.’”!!®

We need not hold a hearing to determine Mr. Snider’s incompetency under Rule 17(c)(2).
The competency decision is discretionary, and our Court of Appeals in Powell only defines the
duty of inquiry a judge faces when there is verifiable evidence of incompetence. There is no basis
to find Mr. Snider incompetent as he now admits.

A. Our standard to evaluate Mr. Snider’s incompetency.

Neither Powell nor any other case directs district courts’ competency inquiries. Other
judges relied solely on submitted medical records or court filings, some look to prior adjudications
of incompetence or documentary evidence of mental illness rendering a litigant legally
incompetent, still others hold hearings and decide competency based on the lucidity of the litigant.
There is no uniform approach to determining incompetency in civil actions.

The Commonwealth urges us to assess Mr. Snider’s competency under Pennsylvania’s
definition of an “Incapacitated Person.”!!? It cites Richards v. Duke University,'°° instructing
“tw]hile Rule 17(c) does not provide a standard for determining competency, Rule 17(b) provides
. . . the capacity of a party to sue or be sued shall be determined by the law of the party’s

domicile.”!?! Pennsylvania defines an “incapacitated person” as “an adult whose ability to receive

14
and evaluate information effectively and communicate decisions in any way is impaired to such
a significant extent that the person is partially or totally unable to manage financial resources or
to meet the essential requirements for physical health and safety.”!2?

B. No court declared Mr. Snider incompetent.

No court adjudicated Mr. Snider incompetent. Mr. Snider contends a Saint Louis,
Missouri court adjudicated him “so severely disabled he could not work” in connection with a
2004 Social Security proceeding, appointing his father as payee on the awarded disability
benefits.'27 Mr. Snider additionally cites his 2014 adjudication in a Pennsylvania criminal action
where the Court of Common Pleas of Union County accepted Mr. Snider’s plea of “Guilty but
Mentally Ill” based on the opinions of a psychiatrist and a psychologist.!** In this case, Mr.
Snider’s psychiatrist opined:

During my examination, Mr. Snider had no difficulty demonstrating competency-

related knowledge and skills. He was well aware of the nature of the charges against

him, appreciated the seriousness of the charges, acknowledged the evidence likely

to be presented against him, and knew the potential penalties he could face if found

guilty. He was easily able to discuss the roles and functions of important courtroom

personnel. He was aware of the nature of the available plea process and
demonstrated knowledge of basic courtroom procedures. He did not demonstrate

any deficits in his ability to assist his counsel in his defense.

Accordingly, Mr. Snider does possess the mental capacity to assist counsel in
his defense and the capacity to stand trial on his current criminal charges.’”°

This evidence does not support a finding of incompetency.

C. Mr. Snider’s medical and mental health records do not demonstrate
incompetency.

Mr. Snider’s medical records produced by the Department of Corrections for our in
camera review demonstrate no mental illness “of the type . . . render[ing] him legally
incompetent.”!*° As of February 19, 2019, the Department of Corrections diagnosed Mr. Snider

with Antisocial Personality Disorder, Borderline Personality Disorder, and Unspecified Bipolar

15
and Related Disorder. His current medications included: (1) 5mg of Aripiprazole (Abilify), an
antipsychotic medication used to treat schizophrenia, bipolar disorder, and depression; (2) 200mg
of Lamotrigine (Lamictal), an anticonvulsant used to treat seizures and bipolar disorder; (3) 20mg
of Propranolol (Inderal), a Beta blocker used to treat migraines, chest pain, and uneven heartbeat;
and, (4) a 45mcg Xopenex HFA (Levalbuterol) inhaler, used as needed for shortness of breath.

Mr. Snider’s medical records document his ongoing struggles with mental illness. But
the records do not suggest he is incompetent. Mr. Snider plays an ongoing role in his mental
health treatment plan, agreeing to changes in medication and positive action steps to help himself.
He has demonstrated an active role and continuing involvement in his care and his legal theories.

D. We will not consolidate Mr. Snider’s pending actions.

We also directed the parties submit a status memorandum explaining the relationship
between this case and the case Mr. Snider filed and presently pending at No. 18-801, including
the possibility of consolidating the actions.'”” We decline to consolidate the cases. We need not

address his third case (against the United States and this District Court) at No. 18-1789 as it is

currently dismissed and on appeal.

Federal Rule of Civil Procedure 42 governs our ability to consolidate two or more cases.!”8

Rule 42 states:

(a) Consolidation. If actions before the court involve a common question of law or fact,
the court may:

(1) join for hearing or trial any or all matters at issue in the actions;
(2) consolidate the actions; or

(3) issue any other orders to avoid unnecessary cost or delay.'”°

| . ° . . .
Consolidation of separate actions presenting a common issue of law or fact is permitted as a matter

of convenience and economy in judicial administration.'°° In a motion for consolidation, the

16
moving party bears the burden of proof.'3! While we retain broad discretion in deciding whether
to consolidate, we must balance the potential for prejudice, expense, or confusion against the
benefits of judicial economy.'?* We may deny Mr. Snider’s motion to consolidate “if the common
issue is not a principal one, or if it will cause delay in one of the cases, or will lead to confusion
or prejudice in the trial of a case.”

In this action, 15-951, Mr. Snider complains of wide-ranging abuses and discrimination
beginning with his pretrial detention in Union County in 2010.!*4 In the 18-801 action, Mr. Snider
complains of “specific facts regarding his incarceration and mental health care from 2017 to
present.”!>> He alleges retaliation and discrimination at SCI-Somerset because he assists other
inmates with filing prison grievances and other documents.!*°

As Judge Stengel explained in Easterday, “[a]lthough both cases involve similar legal
claims and facts, the distinctions between these cases are considerable enough to cancel any
benefit gained by consolidation.”!?’ While Mr. Snider’s complaints address similar legal claims,
the facts and defendants vary.'28 Though the two cases are similar, there are several key

differences, including the named parties in the actions and the relief Mr. Snider seeks.

Consolidation is inappropriate.

II. Conclusion

Our Court of Appeals most closely addressed today’s issue in Powell v. Symons.'?? It
noted “[rJesponsibility for Rule 17 appears generally to be left to the discretion of the district
courts.”!4° There is no uniform competency test for civil litigants. Mr. Snider repeatedly asserted

his competency to represent himself in concurrent civil actions.’*! We are not required to conduct

a hearing and can rely on evidence in the record to deny Mr. Snider a guardian ad litem.

17
Based on Mr. Snider’s own statement of competency, his vigorous and thorough advocacy
in this and other actions, the lack of adjudication of incompetency by any court, and lack of
medical evidence demonstrating mental illness of the type rendering him legally incompetent, we
conclude Mr. Snider is competent under Fed. R. Civ. P. 17(c)(2)._ We also deny Mr. Snider’s
motion to consolidate this action (No. 15-951) and his other pending action (18-801) because the
two actions, while similar, reflect significant differences most appropriately addressed separately.

We will now proceed to resolve his claims on the merits in the two separate cases.

 

' ECF Doc. No. 277-3 at 8.
2 Id. at 3.

3 Id.

4 ECF Doc. No. 247.

> ECF Doc. No. 246.

6 Id.

7 ECF Doc. No. 274.

8 ECF Doc. No. 291.

9 ECF Doc. No. 277 at 3.

10 See id. at 6.

'l See ECF Doc. Nos. 3-5, 10, 12, 15, 17, 19-21, 23, 25, 28, 32, 39, 43, 53, 60, 73, 75, 77-78, 80,
84-86, 88, 94-97, 99, 101-02, 104, 111, 113-16, 122, 126-30, 135-36, 138, 141, 144, 147, 150,
160, 200, 203, 210, 214, 217-19, 222, 225, 227, 232, 234, 249-50, 255, 258-59, 265, 270, 272,
279, 283, 285, and 289.

12 See ECF Doc. Nos. 6, 11, 13, 16, 18, 22, 24, 26, 29, 33, 40, 54, 61, 81, 112, 123, 142, 151, 153,
161, 176, 211, 223, 228, 235, 256, and 260.

13 See ECF Doc. Nos. 103, 119, 132-33, 145, 152, 208, and 238.

18
 

'* See ECF Doc. Nos. 1 (Complaint), 181 (amended Complaint), and 237 (second amended
Complaint).

'5 See ECF Doc. No. 1 at 421.

8 Id. at G1.

"" See id.

18 Td. at § 2.

'9 See id. at § 28 (“Plaintiff filed grievances at Union County Prison. There was no response.
Plaintiff filed grievances at Torrence State Hospital. There was no response. Plaintiff mentioned
the issues in the Union County Court of Common Pleas, and to the Attorney General’s Office.
Plaintiff filed grievances at SCI Coal, SCI Camp Hill, SCI Graterford, SCI Greene. From these
grievances came obstruction, retaliation, assault, damage of religious property and manipulation
of the grievance procedures. Plaintiff wrote to Secretary’s Office of Inmates’ Grievances and
Appeals about these issues. When this failed, Plaintiff wrote to [Department of Corrections]

Secretary Wetzel. When this brought further retaliation, Plaintiff wrote to the Federal Court.
When this failed, Plaintiff wrote to President Obama. Plaintiff has exhausted his administrative

remedies.”).

20 ECF Doc No. 1-1 at 2.
2! See id. at 3-8.

*2 See ECF Doc No. 4.
3 Id. at 9G 1-5.

24 See ECF Doc No. 6.
5 Id at 1 (citing Hassine v. Jeffes, 846 F.2d 169, 180 (3d Cir. 1988)).
* See id. at 1-3.

27 See id. at 3.

28 See ECF Doc No. 19.
9 See id.

30 See ECF Doc. No. 22.

3! Id at 2.

19
 

32 See ECF Doc. No. 46 at 1.
33 See id. at 1-3.

34 Id. at 2.

35 Td. at 22.

36 See ECF Doc. No. 54 at J 3.
37 See id. at ¥ 4.

38 Td at 5.

3° See id. at { 8.

° Td at 49.

4 See ECF Doc. No. 81. Mr. Snider cited Jones v. Bock, 549 U.S. 199 (2007); Woodford v. Ngo,
548 U.S. 81 (2006); and Porter v. Nussle, 534 U.S. 526 (2002). Id. at ¥ 6.

2 See id.

3 See id. at | 58.

4 Id at 961.

45 See ECF Doc. No. 84 at § 19.
46 Id.

47 Iq. at J 20.

8 Id at J 23.

49 See ECF Doc. No. 103.
°° See id. at § 28.

>! See id. at 439.

>? See id. at ] 47.

53 Id

*4 See ECF Doc. No. 151 at 4 4.

20
 

5 Id. at § 13 (quoting Haines v. Kerner, 404 U.S. 519, 520-21 (1972)).
%6 See ECF Doc. No. 191.

57 Id. at 1.

°8 See id.

°° Id.

6° Koslow v. Pennsylvania, 302 F.3d 161 (3d Cir. 2002).
6! See ECF Doc No. 191 at 1-2.

6 See ECF Doc. No. 206.

63 Id. at J 2 (citing Fed. R. Civ. P. 72(b)(3)).

64 Tq

65 See id. at 12.

66 See id. at 17.

67 See id. at 17-18.

68 See id. at 18-19.

69 Td. at 19 (citing Buckely v. Fitzsimmons, 509 U.S. 259, 268-69 (1993)).
70 See id. at 19-20.

| See id. at 21.

” See ECF Doc. No. 208.

73 See ECF Doc. No. 246 at ¥ 5.

74 Fed. R. Civ. P. 17(c)(2).

75 Powell v. Symons, 680 F.3d 301, 303 (3d Cir. 2012).

76 Id.

21
 

7 See, e.g., Fladger v. Trenton Psychiatric East 2 Treatment Team, No. 12-5982, 2013 WL
3271018, at *3-4 (D.N.J. June 27, 2013) (“Nothing in the psychiatric and medical records .. .
Plaintiff has submitted suggests any significant deficit in his psychological or intellectual
functioning. To the contrary, the submissions drafted by Plaintiff demonstrate a clear memory of
the November 22, 2010, incident as well as an ability to articulate his theory as to why he should
recover damages. Accordingly, this Court will not, at this time, conduct a Rule 17 hearing or
appoint a representative.”); Giles v. Pumphrey, No. 13-1065, 2014 WL 1510428, at *2 (D. Del.
Apr. 15, 2014) (“It is undisputed that plaintiff receives treatment for bipolar disorder. However,
the record indicates that plaintiff is stable. Plaintiff has filed numerous pleadings in this case. The
pleadings are articulate, well-reasoned, and address the issues raised in the complaint. In addition,
there is no verifiable evidence that plaintiff is unable to understand the legal proceedings he
initiated. For these reasons, the court finds that the medical evidence of record is sufficiently
unpersuasive to support a finding of incompetency. Under the circumstances, the evidence of
incompetency fails to support a conclusion that plaintiff is incompetent. Inasmuch as there is no
substantial question regarding the competence of plaintiff, it is not necessary to conduct a Rule
17(c) competency hearing.”).

78 See, e.g., Kostyshyn v. Morgan, No. 13-364, 2014 WL 1466599, at *8 (D. Del. Apr. 15, 2014)
(“In the instant action, petitioner's statements are sufficiently unpersuasive to support a finding of
incompetency. There is no documentation that petitioner has been adjudicated incompetent, no
verifiable evidence of record regarding petitioner's mental health issues (other than his own
statements), and no evidence that petitioner is unable to understand the legal proceedings he has
initiated. In fact, petitioner has filed numerous documents in this case which sufficiently address
the issues raised in his application. The court also notes that petitioner has initiated, and sustained,
more than twenty other proceedings in this court demonstrating his ability to understand his rights
and court procedures. Thus, having concluded that there is no substantial question regarding
petitioner's competence, the court also concludes that petitioner's medical and mental health
allegations do not require the court to provide representation.”).

79 See ECF Doc No. 264.

80 Td. at 4.

81 Id.

82 7d. at 6.

83 See Snider v. Gilmore, No. 18-735, 2019 WL 3816957, at *1 (W.D. Pa. Aug. 14, 2019) (“[Mr.
Snider] states repeatedly in his Objections that he is competent to represent himself. (E.g.,
Objections at 3 (“Mr. Snider does not believe he is currently incompetent.”); id. at 10 (“[H]e does
not believe he is currently incompetent.”))).

84 Powell, 680 F.3d at 307.

85 Ferrelli y. River Manor Health Care Center, 323 F.3d 196, 201 (2d Cir. 2003).

22
 

86 Powell, 680 F.3d at 307; see also Fields v. Venable, 674 F. App’x 225, 227 n.1 (3d Cir. 2016)
(per curiam) (noting “federal district courts have a duty of inquiry to determine whether there is
verifiable evidence of the incompetence of a pro se litigant.”); Winter v. Hyde, No. 17-1280, 2019
WL 2022253, at *1-2 (D. Del. May 8, 2019), appeal docketed, No. 19-2142 (3d Cir. May 21, 2019)
(“In the instant action, while Plaintiff makes allegations of mental illness, she has failed to submit
any verifiable evidence of incompetence.”).

87 Jd. (quoting Ferrelli, 323 F.3d at 201).
88 Td. (quoting Hudnall v. Sellner, 800 F.2d 377, 385 (4th Cir. 1986).

8° The distinction between an “inquiry” and a “hearing” is unclear; courts have “inquired” into a
litigant’s competency without holding a hearing. Often this occurs through a review of medical
records.

© Brooks v. Bledsoe, No. 12-0067, 2015 WL 13357961 (M.D. Pa. Mar. 11, 2015).

°! Much case law arises in the context of a motion for appointment of counsel. Often, the court
simultaneously addresses the Rule 17 issue under Powell.

%2 Brooks, 2015 WL 13357961, at *2.

%3 See Tejada v. DelBalso, No. 18-1096, 2018 WL 6047081, at *2 (M.D. Pa. Nov. 19, 2018).
94 Td

% Wright v. Wenerowicz, No. 14-0245, 2018 WL 1081982 (E.D. Pa. Feb. 28, 2018).

% Td at *1.

97 Id.

98 Id. at *3 (quoting Powell, 680 F.3d at 308).

°° Id; see also Pettaway v. Overton, No. 13-213, 2014 WL 3747672, at *1 (W.D. Pa. July 29,
2014) (district court, citing Powell, appointed counsel based on plaintiff's adjudicated mental
illness in an earlier criminal matter).

100 Several decisions mention a district court determined competency while not addressing how it
did so. See, e.g., Hartmann v. Carroll, 582 F. App’x 111, 112 Gd Cir. 2014) (mem.) (“On remand,
the District Court determined ... Hartmann . . . neither incompetent, for purposes of Rule 17(c) .
...”); Jackson v. Domzalski, 598 F. App’x 811, 812 n.2 (3d Cir. 2015) (per curiam) (“We interpret
the Magistrate Judge’s March 3, 2014 order to rule . . . it was unnecessary to appoint a
representative to assist Jackson pursuant to Rule 17(c) of the Federal Rules of Civil Procedure.
This conclusion was within the Court’s discretion.”).

23
 

101 Jackson v. Pennsylvania Department of Corrections, No. 14-1604, 2015 WL 2345609 (W.D.
Pa. May 15, 2015).

102 Td. at *1.

103 7g

104 Td. at *4.

105 See id.

106 7g

107 Alston v. Parker, No. 95-6158, 2010 WL 3283521, at *1 (D.N.J. Aug. 17, 2010).
108 See id.

109 See id.

0 See id,

‘1! This occurred prior to our Court of Appeals’ decision in Powell.

'12 Cyntje v. Government of the Virgin Islands, 95 F.R.D. 430, 431 (D.V.I. 1982), aff'd sub nom
Cyntje v. Government of Virgin Islands, 782 F.2d 1027 (3d Cir. 1985).

3 Td. at 432.

114 Td

5 Td at 433.

116 Id

117 Williams v. Rickman, 759 F. App’x 849, 851 (11th Cir. 2019) (per curiam).

118 TZ. (quoting Powell, 680 F.3d at 308); see also Himchak v. Dye, 684 F. App’x 249, 252 (3d Cir.
2017) (per curiam) (noting the state court handling Mr. Himchak’s criminal proceedings found
Himchak incompetent to stand trial); Davis v. Walker, 745 F.3d 1303, 1307 (9th Cir. 2014) (“The
magistrate judge recognized . . . Davis has been found incompetent in his pending federal habeas
proceeding and... currently receiving long-term involuntary psychotropic medication as directed
by the state court order.”’)

19 ECF Doc. No. 264 at 4-5.

120 Richards v. Duke University, 166 F. App’x 595 (3d Cir. 2006) (per curiam).

24
 

'21 Td. at 598 (citing Thomas v. Humfield, 916 F.2d 1032, 1035 (5th Cir. 1990)).
122 Da R. Civ. P. 2051.

!23 ECF Doc. No. 277 at 7.

124 Td: ECF Doc. No. 277-3 at 4; ECF Doc. No. 277-28 at 3.

'2° ECF Doc. No. 277-4 at 14 (emphasis added).

126 Tejada, 2018 WL 6047081, at *2 (citing Powell, 680 F.3d at 307; Monroe v. Bryan, 881 F.
Supp. 2d 623, 628 (D. Del. 2012)).

127 ECF Doc. No. 246.

128 Fed. R. Civ. P. 42(a)(2).

129 Tg

130 See In re Community Bank of Northern Virginia, 418 F.3d 277, 298 n.12 (3d Cir. 2005).

131 See McClenaghan v. Turi, No. 11-3761, 2011 WL 4346339, at *1 (E.D. Pa. Sept. 16, 2011).
'32 See Graudins v. Retro Fitness, LLC, 921 F. Supp. 2d 456, 468 (E.D. Pa. 2013).

133 Fasterday v. Federated Mutual Insurance Co., No. 14-1415, 2015 WL 1312684, at *2 (E.D.
Pa. Mar. 24, 2015).

'34 ECF Doc. No. 237.

135 ECF Doc. No. 248 at 1.

136 Td. (citing No. 18-801, ECF Doc. No. 28)).

137 Egsterday, 2015 WL 1312684, at *5.

138 See ECF Doc. No. 248 at 2.

139 Powell, 680 F.3d 301 (3d Cir. 2012).

140 Id. at 303; see also A.P. ex rel. Phinisee v. United States, 736 F. App’x 309, 312-13 (3d Cir.

2018) (per curiam) (“The responsibility for determining whether a situation warrants appointment
of a guardian ad litem ‘appears generally to be left to the discretion of the district courts.’”).

25
 

'4l See Snider, 2019 WL 3816957, at *1 (“[Mr. Snider] states repeatedly in his Objections that he
is competent to represent himself. (e.g., Objections at 3 (“Mr. Snider does not believe he is
currently incompetent.”); id. at 10 (“[H]e does not believe he is currently incompetent.”’))).

26
